VAUGHN, Judge.
The order dismissing this proceeding must be reversed. The mandatory revocation by the Division of Motor Vehicles was nothing more than the performance of a ministerial duty by that administrative agency, which it was required to perform under G.S. 20-17 (2) and G.S. 20-19 (e). The revocation by the division is, in no sense, á “judgment” that can preclude the Superior Court from acting on a petition filed in that court pursuant to Article 8 of Chapter 20 of the General Statutes, entitled “Habitual Offenders.”
In State v. Freedle, 30 N.C. App. 118, 226 S.E. 2d 184, a similar factual background was presented. Freedle’s license had been permanently revoked because of three convictions for driving under the influence. An action was brought in the Superior Court to have him declared an “habitual offender” as defined in G.S. 20-221. Freedle appealed from the judgment declaring him an habitual offender and barring him from operating a motor vehicle on the highways of this State. Freedle did not argue that the division’s action was “res adjudicata” so as to bar the action in the Superior Court. He argued, instead, that the habitual offender article was not intended to apply where the division had already imposed the mandatory permanent revocation. The Court overruled that argument and affirmed the judgment of the Superior Court.
*88The judgment dismissing the action is reversed. The case is remanded for hearing on the facts alleged in the petition.
Reversed and remanded.
Chief Judge Brock and Judge Clark concur.